
	
		II
		112th CONGRESS
		1st Session
		S. 1620
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2011
			Mr. Begich (for himself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To ensure the icebreaking capabilities of the United
		  States and for other purposes.
	
	
		1.Short titlesThis Act may be cited as the
			 Preserve Our Large Arctic Response
			 Capability Act or as the POLAR-C Act.
		2.Finding; sense
			 of Congress
			(a)FindingCongress
			 finds that the United States priorities for maritime transportation in the
			 polar regions set out in the National Security Presidential Directive 66 and
			 Homeland Security Presidential Directive 25 dated January 9, 2009 are—
				(1)to facilitate
			 safe, secure, and reliable navigation;
				(2)to protect
			 maritime commerce; and
				(3)to protect the
			 environment.
				(b)Sense of
			 CongressIt is the sense of Congress that the United States
			 should maintain domestic heavy and medium duty icebreaker assets to meet United
			 States Coast Guard statutory requirements and priorities for maritime
			 transportation and that maintaining less than a sufficient number of heavy duty
			 icebreaking assets jeopardizes national security, law enforcement, maritime
			 safety, environmental protection, disaster response, scientific research, and
			 natural resource protection in the polar regions and Alaska.
			3.Icebreaking
			 capability
			(a)DefinitionsIn
			 this section:
				(1)Covered
			 vesselsThe term covered vessels means—
					(A)Coast Guard
			 Cutter POLAR SEA (WAGB 11); and
					(B)the Coast Guard
			 Cutter POLAR STAR (WAGB 10).
					(2)Inactive
			 statusThe term inactive status includes a status
			 of—
					(A)out of
			 commission, in reserve;
					(B)out of service,
			 in reserve; or
					(C)pending placement
			 out of commission.
					(3)Submission
			 dateThe term submission date means—
					(A)October 15, 2011;
			 or
					(B)if this Act is
			 enacted after October 15, 2011, the date that is 1 day after the date of the
			 enactment of this Act.
					(b)Submission of
			 business case analysisNot later than the submission date, the
			 Commandant of the United States Coast Guard shall submit to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives the polar
			 icebreaker business case analysis prepared by the Coast Guard.
			(c)Maintenance of
			 existing vesselsUntil the date that is 2 years after the date
			 the Commandant of the United States Coast Guard makes the submission required
			 by subsection (b)—
				(1)the Commandant
			 may not—
					(A)transfer,
			 relinquish ownership of, dismantle, or recycle the covered vessels;
					(B)change the
			 homeport of either of the covered vessels;
					(C)expend any
			 funds—
						(i)for
			 any expenses directly or indirectly associated with the decommissioning of
			 either of the covered vessels, including expenses for dock use or other goods
			 and services;
						(ii)for any
			 personnel expenses directly or indirectly associated with the decommissioning
			 of either of the covered vessels, including expenses for decommissioning
			 officer; or
						(iii)for any
			 expenses associated with a decommissioning ceremony for either of the covered
			 vessels;
						(D)appoint a
			 decommissioning officer to be affiliated with either of the covered vessels;
			 or
					(E)place either of
			 the covered vessels in inactive status; and
					(2)the Administrator
			 of the Maritime Administration may not receive, maintain, dismantle, or recycle
			 either of the covered vessels.
				
